EXHIBIT 10.1
 

 
MEMORANDUM OF UNDERSTANDING BY AND AMONG


 
THE SANTA MARGARITA WATER DISTRICT, CADIZ INC., FENNER VALLEY MUTUAL WATER
COMPANY, AND THE COUNTY OF SAN BERNARDINO
 
Related to County Ordinance for Desert Groundwater Management


 
This Memorandum of Understanding (“MOU”) is made and entered into on May ___,
2012, by and between the Santa Margarita Water District (“SMWD”), Cadiz Inc., a
Delaware Corporation (“Cadiz”), Fenner Valley Mutual Water Company, a California
nonprofit mutual benefit corporation (“FVMWC”), and the County of San
Bernardino, a political subdivision of the State of California
(“County”).  SMWD, Cadiz, FVMWC, and County are collectively referred to herein
as “Parties.”
 
RECITALS
 
1.  The County adopted a Desert Groundwater Management Ordinance, San Bernardino
County Code Title 3 Division 3 Chapter 6 Article 5 sections 33.06551, et. seq.
(“Ordinance”) for the protection of groundwater resources in the County, which
is intended to ensure that extraction of groundwater does not exceed the safe
yield of affected groundwater aquifers and to protect groundwater sources within
the unadjudicated, unincorporated desert regions of the County, including the
health of individual aquifers and the continued ability of those aquifers to
store and maintain water.
 
2. The operation of groundwater wells may be excluded from the Ordinance where
the operator has developed a Groundwater Management, Monitoring, and Mitigation
Plan approved by the County, and the operator and the County have executed a
memorandum of understanding that complies with the provisions of the Ordinance
and ensures that it remains enforceable by the County.
 
3. Cadiz is the owner of approximately 45,000 acres of land in eastern San
Bernardino County most of which overlies the Fenner Valley aquifer
system.  Cadiz has proposed the Cadiz Valley Water Conservation, Recovery, and
Storage Project (“Project”) designed to appropriate groundwater from wells to be
located on the Cadiz Property overlying the Orange Blossom Wash, Cadiz, Bristol
and Fenner Valley aquifers (hereinafter “Fenner Valley aquifer system”), and to
deliver that groundwater for municipal and industrial uses via the Colorado
River Aqueduct (“CRA”).
 
4. Cadiz has formed Fenner Valley Mutual Water Company (“FVMWC”), a non-profit
entity that will operate the Proposed Project and will be solely comprised of
public water systems that will own shares commensurate with their rights to
receive water from the Project.  Cadiz will not own shares in FVMWC but as it is
the intention of the Parties to contractually obligate FVMWC to the provisions
of this MOU all references to “Cadiz Parties” shall mean collectively Cadiz and
FVMWC.
 
5. SMWD is the Lead Agency in the preparation of an Environmental Impact Report
(“EIR”) for the Project and expects to receive water.  SMWD is a California
Water District in Orange County, a local agency of the State with broad powers
under the California Water District Act.  (Cal. Water Code, Section 34000 et.
seq.)  On June 28, 2011, the County and SMWD agreed that SMWD would serve as
lead agency for the Project through execution of a Memorandum of
Understanding.  One year prior, SMWD signed an option agreement to participate
in the Project which provides that SMWD shall have the option to acquire up to
15,000 acre-feet per year (“afy”) of conserved water and to utilize storage in
the basin in exchange for paying its fair portion of environmental review costs
for the Project.  Under the option agreement, SMWD will be the largest Project
participant in the conservation phase, and would have the largest agency share
in the FVMWC.  FVMWC is responsible for operating the Project, and providing
water and wholesale delivery services to all of its members. As lead agency,
SMWD will be the first agency to act on the Project and has the greatest
responsibility for carrying out the Project.
 
6. A Groundwater Management, Monitoring, and Mitigation Plan (“GMMMP”) will be
finalized in connection with the preparation of the Final EIR for the
Project.  The GMMMP will require monitoring of aquifer health and safe yield,
groundwater levels, groundwater quality, subsidence, surface vegetation, air
quality, third-party wells and springs, and the mitigation of potential
undesirable results attributable to the Project set forth in the Mitigation,
Monitoring, and Reporting Program (“MMRP”) to be adopted by SMWD pursuant to the
California Environmental Quality Act (“CEQA”).  As lead agency, SMWD has the
responsibility to ensure that mitigation measures are implemented in accordance
with the MMRP, including any mitigation measures that are also provisions of the
GMMMP.  The GMMMP and this MOU, together, will allocate complete enforcement
authority to the County.  Following certification of the Final EIR, the GMMMP
will be subject to County approval and a discretionary consistency determination
that the GMMMP conforms to this MOU and the County Ordinance including, but not
limited to, the exclusion provisions as set forth in Article 5, Section 33.06552
of the County Code.
 
7. The obligations of the Parties under this MOU are conditioned upon compliance
with CEQA.  In no event shall SMWD or the County be required to implement any
provision of this MOU prior to SMWD’s approval of the Project, and the County’s
taking discretionary action as a responsible agency, other than the County’s
obligation under Paragraph 4(c) to exercise its discretion within 90 days of
certification of the Final EIR.
 
8. Implementation and compliance with the GMMMP and this MOU are intended to
satisfy the requirements of the Ordinance and exclude the Project from the
permitting requirements of the Ordinance.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Parties agree as follows:
 
1. Recitals Incorporated.  The foregoing Recitals are incorporated herein by
this reference.
 
2. Definitions.  The following terms shall have the meanings set forth below.
 
(a)  "Cadiz GMMMP” or “GMMMP” means the Groundwater Management, Monitoring, and
Mitigation Plan to be submitted for County review and approval.
 
(b)  “Commencement” means the first production of groundwater from the Cadiz
Property for the purposes of delivering water under the Project.
 
(c)  "Groundwater" means all water beneath the surface of the earth within the
zone below the water table in which the soil is completely saturated with water,
but does not include water that flows in known and definite channels.
 
(d)  "Ordinance" means the Desert Groundwater Management Ordinance, San
Bernardino County Code, Title 3, Division 3, Chapter 6, Article 5, sections
33.06551 et seq. (the "Ordinance"), effective as of the date of execution of
this MOU and attached hereto as Exhibit A.
 
(e)  “Project” means the Cadiz Valley Water Conservation, Recovery, and Storage
Project that proposes to appropriate groundwater from wells to be located on the
Cadiz Property overlying the Fenner Valley aquifer system and to convey that
water for municipal and industrial uses.
 
(f)   “Groundwater Safe Yield” is the maximum quantity of water that can be
annually withdrawn from the groundwater aquifer (i) without resulting in
overdraft (ii) without adversely affecting aquifer health, and (iii) without
adversely affecting the health of associated lakes, streams, springs, and seeps
or their biological resources.
 
(g)  “Overdraft” means the condition of a groundwater supply in which the
average annual amount of water withdrawn by pumping exceeds (i) the average
annual amount of water replenishing the aquifer in any ten-year period, and (ii)
groundwater that may be available as Temporary Surplus.
 
(h)  “Aquifer Health” means the geologic integrity of the aquifer, its storage
capacity, and the quality of water within the aquifer.
 
(i)   “Temporary Surplus” means the planned removal of groundwater from storage
pursuant to the GMMMP necessary to create underground storage space for the
capture and beneficial use of natural recharge without causing Undesirable
Results.
 
(j)   “Undesirable Results” means any of the following: (i) the progressive
decline in groundwater levels and freshwater storage below a “floor” to be
established by the County through the GMMMP; (ii) the progressive decline in
groundwater levels and freshwater storage at a rate greater than the rate of
decline to be established by the County through the GMMMP; (iii) land
subsidence, (iv) the progressive migration of hyper-saline water from beneath
the Cadiz or Bristol Dry Lakes toward the Project well sites; (v) increases in
air quality particulate matter; (vi) loss of surface vegetation; or (vii)
decreases in spring flows.
 
(k)  “Technical Review Panel” means the review panel comprised of technical
experts to be appointed by the Parties pursuant to the GMMMP to review and
analyze data, assess deviations from predicted model results, make findings, and
recommend corrective actions and refinements in the ongoing monitoring regime
and GMMMP.
 
3. Groundwater Management Plan Development and Implementation.
 
(a)  In consultation with the County, SMWD and Cadiz shall develop a Groundwater
Management, Mitigation, and Monitoring Plan (“GMMMP”) to govern the operation
and management of the Project by FVMWC during the operational phase of the
Project, the currently anticipated term of which is 50 years.  Subject to the
County’s determinations in Paragraph 4, below, the GMMMP will specify an initial
extraction rate of 50,000 afy (“Initial Extraction Rate”).  The GMMMP will
include groundwater quality and groundwater level monitoring requirements and
groundwater management thresholds.  The Board of Supervisors of the County will
consider whether to approve the GMMMP at a noticed public meeting prior to
County’s approval of the Project.
 
(b)  To develop the GMMMP’s groundwater management thresholds, SMWD’s and Cadiz
designated consultant shall work in conjunction with the County’s designated
consultant to (i) identify the groundwater levels that will serve as monitoring
targets and a “floor” for the maximum groundwater drawdown level in the Project
wellfield, and (ii) establish a projected rate of decline in the groundwater
table.  The Parties, as part of that analysis, may rely on existing numerical
models and shall develop preliminary mitigation strategies including but not
limited to changes in the timing and location of extractions and estimates of
the possible future reductions in the extraction rate which may be necessary to
avoid Undesirable Results and Overdraft during the remaining operational phase
of the Project.
 
(c)  Once the GMMMP is completed and the Project is approved by the County, SMWD
and FVMWC shall operate the Project in compliance with the GMMMP subject to
continuing assessment, oversight, and enforcement by the County as set forth in
this MOU, the Ordinance, and the GMMMP.  Specifically, the Initial Extraction
Rate specified in sub-paragraph 3(a), above, may be subject to reduction by the
County during the operational phase of the Project as necessary to avoid
Undesirable Results or Overdraft.
 
(d)  Notwithstanding any other provision of this MOU, SMWD, FVMWC and Cadiz
acknowledge and agree that the County will retain full authority and discretion
to modify Project operations (including but not limited to the institution of
mitigation measures or the curtailment or cessation of Project-related
groundwater pumping) as necessary to avoid Overdraft or Undesirable Results.
 
(e) The GMMMP will include provisions for the establishment of a Technical
Review Panel (“TRP”) to be comprised of members appointed by the Parties.  The
TRP will be responsible for the evaluation of (i) monitoring protocols
(including quality assurance and quality control) and methods of data collection
and processing; (ii) the rate of decline in the groundwater elevations; (iii)
groundwater levels and quality; and (iv) the Project’s potential to cause
Undesirable Results.  The TRP may make recommendations to the County or the
County may request recommendations from the TRP that require additional
monitoring, mitigation, and changes to Project operations as set forth in the
GMMMP.
 
(f)  In the event SMWD, FVMWC and Cadiz propose to implement Phase 2 of the
Project (temporary storage of imported water), the Parties will amend this MOU
in compliance with the Ordinance and complete a subsequent or supplemental EIR
as may be required by CEQA.
 
(g)  SMWD, FVMWC and Cadiz will prepare and submit to the County for approval a
Closure Plan for the Project no later than 25 years after Project
Commencement.  The Closure Plan will be developed to ensure that no residual
effects of the Project operations will cause Undesirable Results during the
post-operational phase of the Project and period of extended monitoring.
 
(h)  SMWD, FVMWC and Cadiz will initiate monitoring as set forth in the GMMMP
upon the initiation of construction and no later than one year before
Commencement.  SMWD, FVMWC, and Cadiz shall share groundwater monitoring
information and coordinate monitoring efforts with the County, including
advanced review and approval of any changes in monitoring protocols and
frequency.
 
4. County Ordinance.
 
(a)  The Parties agree and acknowledge that compliance by SMWD, FVMWC, and Cadiz
with the provisions of this MOU and the GMMMP will satisfy the requirements for
an exclusion from the permitting requirements of the Ordinance, pursuant to the
Scope and Exclusions section of the Ordinance, with respect to the Project and
related facilities (including but not limited to the design, construction, and
operation of groundwater wells and pipelines).  The Project shall not proceed
and the Project’s exclusion from the Ordinance shall not become effective,
however, unless and until the Parties have finalized the GMMMP based upon
information produced from the CEQA environmental review process and following
public review and all legally required procedures.  The GMMMP will be subject to
enforcement by the County.
 
(b)  This MOU is entered to establish a process for completing a GMMMP that
comports with the County Ordinance and CEQA.  Pending completion and approval of
the GMMMP, the Project remains subject to the County's full exercise of
discretion as a Responsible Agency under CEQA to consider the Final EIR
certified by SMWD and to approve or disapprove the Project and to require the
Project to undertake mitigation measures or alternatives as may be set forth in
the Final EIR or under the County’s Ordinance.  Pursuant to CEQA Guideline
section 15097(a), SMWD will delegate to the County the reporting and monitoring
responsibilities for those mitigation measures in the MMRP that are also
included in the GMMMP.  The Parties further acknowledge and agree that any
modifications to the Project resulting from SMWD’s or the County’s compliance
with CEQA may necessitate amendments to this MOU in a mutually acceptable
manner.
 
(c)  The County will conduct all necessary hearings regarding its discretionary
approval(s) for the Project within ninety (90) days of SMWD’s certification of
the Project EIR.
 
5. Term.  This MOU shall be effective from the date first written above and
coterminous with schedules included in the approved Closure Plan, unless earlier
terminated by the unanimous written agreement of the Parties.
 
6. Termination.  This MOU may be terminated at any time by the mutual and
unanimous agreement of SMWD, the County, FVMWC and Cadiz or in the event that
all discretionary approvals for the Project are not granted within 60 months
from the date of the approval of the GMMMP by the County, except this 60-month
period will be tolled during the pendency of any litigation filed against the
Project.
 
7. Enforcement.  To ensure that the measures identified in the GMMMP are fully
implemented and enforced in accordance with sections 33.06552(b)(2)(A)-(2)(B) of
the Ordinance, the County will exercise power of enforcement.  The power of
enforcement shall include the discretion to, at any and all reasonable times,
enter the Cadiz and FVMWC Property and any associated enclosures, structures,
and facilities for the purposes of making examinations and investigations to
determine whether any provision of this MOU, the GMMMP, or the applicable
provisions of the Ordinance are being adhered to.
 
8. Dispute Resolution.  The County, SMWD, FVMWC and Cadiz will exercise good
faith and reasonable efforts to resolve any issues, claims, or disputes that may
arise under the GMMMP, the Ordinance, or this MOU (hereinafter collectively
“Dispute”).  In the event that such efforts are unsuccessful, any Party may
commence mediation by providing to Judicial Arbitration and Mediation Services
(“JAMS”) and the other Parties a written request for mediation setting forth the
subject of the Dispute and the relief requested.  The Parties will cooperate
with JAMS and with one another in selecting a mediator from the JAMS panel of
neutrals and in scheduling mediation proceedings.  The Parties agree that they
will participate in the mediation in good faith and that they will share equally
in its costs.  The mediation will conclude within 60 days following delivery of
the written request for mediation unless such period is extended by the written
agreement of all Parties.  In the event the mediation is unsuccessful in
resolving the Dispute, each Party will retain all rights to seek judicial review
of the Dispute in accordance with applicable law.  Except for disputes involving
immediate or irreparable injury to any Party, compliance with the provisions of
this Paragraph 8 will be a pre-requisite to the commencement of judicial
proceeding relating to any Dispute.  Disputes involving immediate or irreparable
injury to any Party, including enforcement actions by the County necessary to
avoid Overdraft or Undesirable Results, shall be subject to direct judicial
review after prior written notice to the Parties and the expiration of a
reasonable cure period without cure.
 
9. Reimbursements.  The County and SMWD shall be reimbursed by Cadiz for the
costs of their assigned staff and the fees and costs of their consultants and
attorneys reasonably incurred in the oversight and enforcement of the GMMMP or
this MOU.
 
10. County Reserved Water.
 
a.  FVMWC and Cadiz will reserve twenty-five thousand acre-feet (25,000 af) of
groundwater underneath the Cadiz Property until that water can be delivered as
designated by the County.
 
b.  So long as conveyance capacity is available, FVMWC and Cadiz shall deliver
any part of the 25,000 af to the Colorado River Aqueduct ("CRA") upon request by
the County.
 
c.   The County shall reimburse FVMWC and Cadiz for the incremental cost of
conveying the stored water to the CRA.
 
d.   If the Inland Empire Utilities Agency (“IEUA”) elects to participate in the
Project and approves and executes a long-term water purchase agreement for a
minimum of five thousand acre-feet per year (5,000 afy), then the County will
also make this one-time supply of twenty-five thousand acre-feet (25,000 af)
available exclusively to IEUA or its designees at a price equal to the County's
cost of all "out of pocket costs" plus $100 per acre-foot.  If IEUA elects not
to participate, then the County may make the water available for any price to
any party that it may determine, in its complete discretion.
 
e.    All deliveries will be made within five (5) years from the date of any
County request for delivery that follows the completion of Project construction.
 
f.     The County shall bear all costs of environmental review and permitting
attributable to delivery of this stored groundwater.
 
11. County Reserved Rights for Future Use.  Twenty percent (20%) of the total
Project annual yield will be reserved for the benefit of future San Bernardino
County users for a period of 50 years.
 
a.   Upon the five-year anniversary of the commencement of the Project and each
ten-year anniversary thereafter, any public water supplier in the County may
make request to the County to exercise some or all of the County’s reserved
right from the Project (cumulative of all requests).  In its discretion upon
such a request, the County may assign some or all of its reserved right to the
public water supplier.
 
b.  To obtain the water, the County or its assignee must agree to execute a
“take or pay” agreement on terms similar to those of other public water
suppliers participating in the Project for the delivery of the water and to
agree to reimburse the Project, and specifically the Project Participant(s), for
their pro-rata allocated share of capital costs, if any, attributable to that
quantity of water requested.
 
c.   The “take or pay” contract must be coterminous with the remaining years of
the Project.
 
d.   This groundwater will be made available as requested by the County or its
assignee within one (1) year of the request, provided that the request is in
compliance with all applicable laws, including but not limited to the California
Environmental Quality Act.  The County or its assignee will bear the full cost
of environmental review and permitting.
 
12. Construction and Interpretation. It is agreed and acknowledged by the
parties that this MOU has been arrived at through negotiation, and that each
Party has had a full and fair opportunity to revise the terms of this
MOU.  Consequently, the normal rule of construction that any ambiguities are to
be resolved against the drafting party shall not apply in construing or
interpreting this MOU.
 
13. Severability. The invalidity, illegality, or unenforceability of any
provision of this MOU shall not render the other provisions unenforceable,
invalid, or illegal.
 
14. Governing Law and Venue. This MOU shall be interpreted and enforced pursuant
to the laws of the State of California and the venue for any dispute shall be in
San Bernardino County.
 
15. Amendments.  This MOU can only be modified by a written instrument executed
by all parties.
 
16. Entire MOU.  This MOU contains the entire understanding of the parties
related to their interests.  Obligations and rights in connection with the
subject matter set forth herein. All prior communications, negotiations,
stipulations, and understandings, whether oral or written, are of no force or
effect, and are superseded, except as referenced herein.
 
17. Assigns and Successors.  This MOU shall be binding upon and inure to the
benefit of the assigns or successors-in-interest of the Parties herein.  The
assignment of Cadiz interest in this MOU shall not be assigned unless Cadiz or
its assignee(s) provides the Parties thirty (30)-days prior written notice and
receives approval by the County, which approval shall not be unreasonably
withheld.  Cadiz covenants to ensure that FVMWC governing instruments require
compliance with this MOU and the GMMMP.
 
18. No Third-Party Beneficiary.  The parties to this MOU do not intend to create
any third-party beneficiaries to this MOU, and expressly deny the creation of
any third-party beneficiary rights hereunder toward any person or entity.
 
19. Time.  Time is of the essence in the performance of each and every term of
this MOU.
 
20. No Waiver.  The failure to declare a breach as a result of the violation of
any term of this MOU shall not constitute a waiver of that term or condition and
shall not provide the basis for a claim of estoppel, forgiveness, or waiver by
any party to that term or condition.
 
21. Captions.  The paragraph captions in this MOU are for convenience only and
shall not be used in construing the MOU.
 
22. Documents.  Each party agrees to make, execute, and deliver any and all
documents and to join in any application or other action reasonably required
implementing this MOU.
 
23. Notices.  Any and all communications and notices in connection with this MOU
shall be hand-delivered or sent by United States first class mail, postage
prepaid, and addressed as follows:
 
To SMWD:


Santa Margarita Water District
Attn: General Manager
Post Office Box 7005
Mission Viejo, CA 92690-7005


To Cadiz:


Cadiz Inc.
Attn: Chief Executive Officer
550 South Hope Street, Suite 2850
Los Angeles, CA  90071


To FVMWC:
550 South Hope Street, Suite 2850
Los Angeles, CA 90071


To County:


County of San Bernardino
Attn: Chief Executive Officer
385 N. Arrowhead Avenue, Fifth Floor
San Bernardino, CA 92415


The parties may change the foregoing addresses by providing written notice to
the Parties in compliance with this Paragraph 23.
 
24. Indemnification.  Cadiz shall indemnify and hold harmless the County and its
agents, officers, and employees from and against all claims, liabilities,
damages, or costs  arising from or relating to any administrative or judicial
action brought by any third party against the County, its agents, officers, or
employees, that may arise from or in any manner relate to the County’s approval
of the Project or this MOU, including the County’s determinations as a
responsible agency under CEQA.  This indemnification shall include, but is not
limited to, damages awarded against the County, if any, costs of suit,
attorneys’ fees, expert consultant or witness fees, and other expenses incurred
in connection with any such action.
 
Cadiz shall indemnify and hold harmless the SMWD and its agents, officers, and
employees from and against all claims, liabilities, damages, or costs  arising
from or relating to any administrative or judicial action brought by any third
party against the SMWD, its agents, officers, or employees, that may arise from
or in any manner relate to the SMWD’s approval of the Project or this MOU,
including the SMWD’s determinations as lead agency under CEQA.  This
indemnification shall include, but is not limited to, damages awarded against
the SMWD, if any, costs of suit, attorneys’ fees, expert consultant or witness
fees, and other expenses incurred in connection with any such action.
 
25. Binding effect.  The Parties acknowledge and agree that this MOU constitutes
a binding contract enforceable under California law.
 
26. Authority.  Each party represents and warrants to the others that: (a) it
has the requisite legal capacity and authority to enter into and fully perform
each and all of its obligations under this MOU, and (b) this MOU does not in any
way violate any covenant, contract, agreement, instrument, or understanding by
which such party is bound.
 
“COUNTY”
_____________
Date
COUNTY OF SAN BERNARDINO
By: ______________________________
Title: _____________________________
“SMWD”
______________
Date
SANTA MARGARITA WATER DISTRICT
By: ________________________________
Title:_______________________________
“CADIZ”
______________
Date
CADIZ INC.
By: ________________________________
Title:_______________________________
“FVMWC”
______________
Date
FENNER VALLEY MUTUAL WATER COMPANY
By: ________________________________
Title:_______________________________



